This appellant was indicted, tried, and convicted of the offense of violating the state quarantine laws for live stock. The jury assessed a fine of $10, and judgment of conviction was accordingly pronounced and entered.
There is no bill of exceptions; the appeal is predicated upon the record proper. So far as the judgment of conviction is concerned, the cause will be affirmed; but, as there appears no sentence of the court relative to the costs incident upon the trial of this cause, it will of necessity be remanded for proper sentence. Code 1923, § 5291.
Affirmed. Remanded for proper sentence.